DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-162811, filed on August 31, 2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Status of Claims
This Office action is in response to the amendment filed on June 3, 2021. Claims 1-3 have been amended.  Thus, claims 1-3 are pending.


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 


Allowable Subject Matter
Claims 1-3 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to anticipate nor render obvious all elements of independent claim 1 (and by extension their respective dependent claims).

Regarding claim 1, in particular, no new prior art was found which would teach or suggest this amended claim, where the added limitation of “using the programmed hardware of the mobile terminal, selecting a maintenance facility or a support center for the vehicle based on the vehicle status indicated by the identified warning light AND a seriousness of a vehicle trouble indicated by the identified warning light” would have otherwise, without the inclusion of this added limitation, not overcome Rockwell, the secondary referenced prior art that was silent on teaching the salient feature of this 

As no prior art teaches or suggests all elements of independent claim 1, all of independent claim 1’s dependent claims are also considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER Y NING/Examiner, Art Unit 3661                                                                                                                                                                                                        

July 31, 2021



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661